Citation Nr: 9911504	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for arthritis of the 
cervical spine, currently evaluated as 10 percent disabling. 

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.  

(The issue of entitlement to service connection for 
disability due to dental trauma is addressed in a separate 
decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to July 1978 
and from October 1979 to October 1983.

The current appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO deneid entitlement 
to increased evaluations for cervical spine arthritis and 
lumbar strain.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative action in 
September 1997.  

The case has been returned to the Board for further appellate 
review.

The Board notes that in a July 1995 statement, the veteran 
raised the issue of entitlement to service conection for a 
sinus disorder.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Arthritis of the cervical spine is productive of not more 
than moderate disablement.  

2.  Lumbar strain is productive of not more than moderate 
disablement. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 20 percent 
for arthritis of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5290 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for an increased evaluation of 20 percent 
for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for arthritis Of the cervical 
spine, currently evaluated as 10 percent 
disabling.

Factual Background

Historically, the RO, in October 1987, granted service 
connection for arthritis of the cervical spine and assigned a 
10 percent rating.  The award was based on the service 
medical records as well as a report of VA examination.  

In August 1993, the veteran sought an increased rating for 
the service-connected cervical spine disability.  

On VA examination in October 1993, the veteran complained of 
neck aching, particularly with weather changes.  He stated 
that he wore a brace at all times.  Physical examination 
revealed a loss of cervical range of motion.  The examiner 
noted that the veteran had facial evidence of pain on spinal 
motion.  X-rays showed degenerative disease of the cervical 
spine.  The diagnosis was osteoarthritis of the cervical 
spine.  

Received in December 1997 were VA outpatient treatment 
records dated from July 1993 to December 1997.  The records 
show that in August 1993 the veteran was treated for 
stiffness in the upper neck with intermittent neck pain.  The 
examiner diagnosed osteoarthritis, stable, and prescribed 
Ibuprofen and mild neck exercises.  The veteran had follow-up 
treatment for chronic pain in November 1993 and was given 
isometric exercises to perform.  Treatment records dated in 
October 1996 indicated that the veteran's neck was non-tender 
to palpation, and follow-ups in March and June 1997 show that 
he was able to do daily activities and had some improvement.  

On VA examination in January 1998, the veteran stated that 
his neck bothered him on any activity or lifting.  He got 
muscle spasm with pain and decreased range of motion during 
episodes of pain.  He indicated that the pain radiated into 
both trapezius areas.  At present, he was taking Tylenol 3 
and non-steroidal anti-inflammatory drugs.  He stated that he 
worked as a postal supervisor.  Physical examination of the 
neck showed right and left rotation of 70 degrees with pain.  
He had flexion of 30 degrees with extension of 40 degrees 
accomplished with pain.  There were no reflex sensory or 
motor deficits in the upper extremities.  X-rays of the 
cervical spine revealed degenerative change involving C5-6 
and straightening of the cervical spine due to muscle spasm.  
The diagnosis was degenerative arthritis of the cervical 
spine with cervical myositis of chronic nature.  The examiner 
opined that the veteran had an approximately 75 percent loss 
of function during periods of acute pain and attacks of pain.  
The examiner noted that at other times, the veteran had a 15-
20 percent loss of function. 

Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (Diagnostic Code 5200, etc.)  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion. 38 
C.F.R. § 4.7, Diagnostic Code 5003, 5010.

Slight limitation of motion of the cervical spine warrants a 
10 percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Favorable ankylosis of the cervical spine warrants 30 percent 
evaluation.  Unfavorable ankylosis of the cervical spine 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5287.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Rating Schedule to recognize actually painful, unstable or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examination based upon the rating decision must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for arthritis of 
the cervical spine is well grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran's assertions concerning the severity of his cervical 
spine disability (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that in view of the September 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (191); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The most recent VA examination in January 1998 showed that 
the veteran had decreased range of motion of the cervical 
spine which could be considered "slight" at the most.  The 
evidence showed, however, that the veteran experiences pain 
on movement of the neck which, according to the VA examiner, 
results in significant functional loss.  There was X-ray 
evidence of cervical arthritis.  

As noted above, 38 C.F.R. §§ 4.40, 4.45 and 4.59 require the 
Board to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for his disability.  In accordance therewith, the 
objective evidence of pain in the cervical spine with a 
resulting limitation of motion have been considered, and 
after also considering the doctrine of reasonable doubt, the 
Board concludes that the symptomatology attributable to the 
veteran's cervical spine disability approximates that of 
moderate limitation of motion of the cervical spine, thereby 
supporting a grant of entitlement to the next higher 
evaluation of 20 percent under diagnostic code 5290.  

In addition, the Board notes that the comments of the most 
recent VA examiner can be interpreted as showing a degree of 
functional loss due to pain and restricted motion in the 
cervical spine.  Accordingly, after considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
finds that the cervical spine disability picture approximates 
a 20 percent evaluation under Diagnostic Code 5290.  
38 U.S.C.A. §§ 1155, 5107, 38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5290.

With respect to the veteran's entitlement to a rating in 
excess of 20 percent, the Board finds that the evaluation 
assigned adequately reflects that clinically established 
degree of pain, discomfort, and functional loss experienced 
by the veteran.  There is no evidence that the veteran's 
disability results in severe limitation of motion of the 
cervical spine which would warrant the maximum 30 percent 
rating under Diagnostic Code 5290.  Additionally, the Board 
notes that favorable ankylosis of the cervical spine has not 
been diagnosed as a clinical feature of the appellant's 
service-connected disability, thereby precluding a grant of 
entitlement to a 30 percent evaluation under diagnostic code 
5287.

The Board notes that the veteran is employed as a postal 
supervisor, an administrative position which does not entail 
regular heavy lifting.  There has been no indication in the 
record that his cervical spine disability adversely impacts 
on his ability to perform his occupational duties and no such 
adverse impact has been alleged.  

Moreover, the cervical spine disability has not been reported 
to require frequent inpatient care.  The RO included the 
criteria for assignment of an extraschedular rating in its 
initial statement of case issued to the veteran, and 
obviously found no basis for assignment of an increased 
evaluation on an extraschedular basis.  Nor does the Board 
for that matter.

In this regard, the Board notes that the veteran's cervical 
spine disability has not rendered his disability picture 
unusual or exceptional in nature.  There exists no basis upon 
which to refer the case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation as the granted increased evaluation 
of 20 percent adequately compensates the veteran for current 
demonstrated impairment occasioned by the cervical spine 
disability.  The veteran remains gainfully employed and has 
not been hospitalized for his cervical spine disability, and 
employment of the regular schedular standards is adequate.


II.  Entitlement to an increased 
evaluation for lumbar strain, currently 
evaluated as 10 percent disabling.

Factual Background

Historically, the RO, in October 1987 granted service 
connection for lumbar strain and assigned a noncompensable 
evaluation.  The award was based on the service medical 
records as well as a report of VA examination.  In March 
1991, the rating was increased to 10 percent.  

In August 1993, the veteran sought an increased rating for 
the service-connected lumbar strain.

On VA examination in October 1993, range of motion of the 
lumbar spine was forward flexion to 90 degrees, backward 
extension to 30 degrees, lateral flexion to 35 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  

The veteran was described as having facial evidence of pain 
on motion.  X-rays of the lumbar spine were negative.  The 
diagnosis was degenerative disc disease at L4-5.  

Received in December 1997 were VA outpatient treatment 
records dated from July 1993 to December 1997.  The records 
reflect treatment for chronic low back pain.  Records from 
1996 and 1997 show that the lower back was non-tender to 
palpation, that the veteran was able to perform his daily 
activities, that the condition was considered stable in March 
1997, and that there was improvement in June 1997.  

On VA examination in January 1998, the veteran stated that 
his back symptomatology included muscle spasm and pain in the 
mid and lower back.  He occasionally got some leg radiation 
on the right greater than the left.  He indicated that his 
episodes of pain could last up to 1 to 2 days and, when they 
did occur, he was unable to work and stayed basically at 
rest.  He wore a low back support garment 90 percent of the 
walking hours and for work.  

At present, the veteran was taking Tylenol 3 and non-
steroidal anti-inflammatory drugs.  He stated that he worked 
as a postal supervisor.  Examination of the back showed that 
he flexed to 75 degrees, had 30 degrees of right and left 
bending, and 0 degrees of extension.  Attempting to extend 
caused pain.  He had good heel and toe rising.  He had good 
gluteal tone.  

There was an increase in lordosis of the lumbosacral spine.  
There was no reflex, sensory or motor deficit.  There was no 
weakness and a negative straight leg raising in the lower 
extremity.  X-rays of the lumbar spine revealed no 
significant abnormality.  The diagnosis was chronic soft 
tissue strain of the lumbar spine with myositis.  The 
examiner opined that the veteran had an approximately 75 
percent loss of function during periods of acute pain and 
attacks of pain.  The examiner noted that at other times, the 
veteran had a 15-20 percent loss of function. 




Criteria

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The RO has rated the veteran's low back disability as 10 
percent disabling under Diagnostic Code 5295.  In addition, 
the Board will consider Diagnostic Codes 5292 and 5293, based 
on limitation of motion of the lumbar spine and 
intervertebral disc syndrome.  

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Diagnostic Code 5293 provides a 10 percent evaluation for 
mild intervertebral disc syndrome, a 20 percent evaluation 
for moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent evaluation for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 5293.  

Under Diagnostic Code 5295, a 10 percent evaluation requires 
a lumbosacral spine with characteristic pain on motion; a 20 
percent evaluation requires a lumbosacral strain accompanied 
by muscle spasm on extreme forward bending, with unilateral 
loss of lateral spine motion in a standing position; and a 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with a 
normal excursion, strength, speed, coordination and 
endurance.  


Functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or made to be due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40, 4.45.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination and 
impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the VA 
Rating Schedule to recognize actually painful, unstable or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examination based upon the rating decision must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for lumbar strain 
is well grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran's 
assertions concerning the severity of his cervical spine 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that in view of the September 
1997 remand of the case to the RO for further development, 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (191); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The most recent VA examination in January 1998 showed that 
the veteran complained of muscle spasms and pain in the low 
back.  Clinical evaluation revealed decreased range of motion 
in forward and lateral flexion.  The veteran was unable to 
extend the back at all due to pain.  The examiner indicated 
that the veteran had a 75 percent loss of function during 
episodes of pain.  

When reviewing the evidence of record, the Board notes that 
the veteran does not suffer from intervertebral disc 
syndrome.  In fact, there were no neurological abnormalities 
noted on the January 1998 VA examination.  Similarly, the 
probative medical evidence does not show that the veteran 
currently has muscle spasm on extreme forward bending with 
loss of lateral spine motion in a standing position.  As 
such, the Board finds that the veteran's low back disability 
does not warrant a 20 percent rating under Diagnostic Codes 
5293 or 5295.  

After careful consideration of all the evidence, however, 
including the detailed findings and observations by the VA 
examiner in January 1998, the Board finds that the record 
justifies a 20 percent rating under Diagnostic Code 5292.  
That is, the Board finds that the disability is equivalent to 
moderate limitation of motion of the lumbar spine.  In so 
deciding, the Board has considered the debilitating effects 
of pain per 38 C.F.R. §§ 4.40 and 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

With respect to the veteran's entitlement to a rating in 
excess of 20 percent, the Board finds that the evaluation 
assigned adequately reflects that clinically established 
degree of pain, discomfort, and functional loss experienced 
by the veteran.  There is no evidence that the veteran's 
disability results in severe limitation of motion of the 
lumbar spine which would warranted a 40 percent rating under 
Diagnostic Code 5292. 

As the Board noted earlier, the RO provided the veteran with 
the criteria for extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) when it issued a statement of the case.  
Accordingly, the RO found no basis upon which to predicate a 
grant of entitlement to an increased evaluation on an 
extraschedular basis for the appellant's lumbar strain.  Nor 
does the Board.  In this regard, the Board notes that the 
regular schedular standards adequately compensate the 
appellant for the extent of his impairment of the lumbar 
spine without a need to resort to extraschedular evaluation.  

In this regard, the Board notes that the appellant is 
gainfully employed as a postal supervisor.  While the veteran 
has reported that back pain occasionally renders him unable 
to work for one or two days, such impact on his ability to 
work was not indicated to be other than occasional and 
causative of substantial loss of time from work as to 
constitute marked interference in the appellant's ability to 
work.  The lumbar strain has not required any inpatient care.  
The back disability per se has not rendered the veteran's 
disability picture unusual or exceptional in nature, and no 
basis has been presented upon which to predicate referral of 
the case to the Director of the VA Compensation and Pension 
Service for consideration of an extraschedular evaluation in 
excess of the granted increased evaluation of 20 percent.


ORDER

Entitlement to an increased evaluation of 20 percent for 
arthritis of the cervical spine is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to an increased evaluation of 20 percent for 
lumbar strain is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

